Fourth Court of Appeals
                              San Antonio, Texas
                                    August 25, 2021

                                 No. 04-21-00166-CV

                                 Catalina SALAZAR,
                                       Appellant

                                          v.

                           Rosario GARZA and Connie Garza,
                                      Appellees

                    From the County Court, Guadalupe County, Texas
                             Trial Court No. 2020-CV-0067
                        Honorable Bill Squires, Judge Presiding

                                       ORDER

       In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED FOR LACK OF JURISDICTION. Costs on appeal are not taxed against appellant
because she qualifies as indigent. See TEX. R. APP. P. 20.1, TEX. R. CIV. P. 145.

      It is so ORDERED on August 25, 2021.


                                             _____________________________
                                             Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2021.

                                             _____________________________
                                             Michael A. Cruz, Clerk of Court